                   Case 19-11743-JTD             Doc 741       Filed 08/18/20        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

PANCAKES & PIES, LLC,1                                      Case No. 19-11743 (JTD)

                   Post-Effective Date Debtor.              Ref. Docket No. 733


     ORDER APPROVING STIPULATION BETWEEN THE LIQUIDATING TRUSTEE
      AND EUGENE J. DALUGA AND MARGARET DALUGA REGARDING RELIEF
             FROM THE AUTOMATIC STAY AND PLAN INJUNCTION

          Upon consideration of the motion (the “Motion”)2 of Alfred T. Giuliano, as liquidating

trustee (the “Liquidating Trustee”) on behalf of the Liquidating Trust (the “Trust”) formed in the

above-captioned chapter 11 cases (the “Chapter 11 Cases”) of the debtors and debtors in

possession (the “Debtors”), for entry of an order (this “Order”) approving the stipulation (the

“Stipulation”), a copy of which is attached to this Order as Exhibit 1, between the Liquidating

Trustee and Eugene J. Daluga and Margaret Daluga (“Plaintiffs”, collectively, with the

Liquidating Trustee, the “Parties”); and it appearing that this Court has jurisdiction to consider

the Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,

2012; and this Court having found that it may enter a final order consistent with Article III of the

United States Constitution; and the Court having found that this is a core proceeding pursuant to

28 U.S.C. § 157(b)(2); and this Court having found that venue of this proceeding and the Motion

in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice

having been provided to the parties provided for in the Motion and no further notice being

necessary; and the legal and factual bases set forth in the Motion establishing just and sufficient

1
 The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.
                 Case 19-11743-JTD            Doc 741      Filed 08/18/20     Page 2 of 2




cause to grant the relief requested therein; and the relief granted herein being in the best interests

of the Debtors, their estates, creditors, and all parties in interest; and upon due deliberation given,

IT IS HEREBY ORDERED THAT:

                 1.          The Motion is granted.

                 2.          The Stipulation is approved in its entirety.

                 3.          The Parties are hereby authorized to take any and all actions reasonably

necessary to effectuate the terms of the Stipulation.

                 4.          The fourteen-day stay in Rule 4001(a) of the Federal Rules of Bankruptcy

Procedure shall not apply, and this Order shall be effective immediately.

                 5.          The Court shall retain jurisdiction over any and all matters arising from or

related to the implementation or interpretation of the Stipulation or this Order.




                                                                JOHN T. DORSEY
         Dated: August 18th, 2020                               UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware


DOCS_DE:229658.2 65988/003
